18 N.Y.3d 855 (2011)
962 N.E.2d 268
938 N.Y.S.2d 845
2011 NY Slip Op 93103
In the Matter of MARGARET REGAN SMITH, on Behalf of HUNTER I., an Infant, Respondent,
v.
DAWN F.B., Appellant.
RICHARD I., Nonparty Respondent.
Motion No: 2011-1174
Court of Appeals of New York.
Submitted November 14, 2011.
Decided December 20, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.